DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the term “spontaneous emission light” generated when the signal light is Raman-amplified in the optical fiber. However, because Raman amplification occurs through an optical scattering process, the noise signal is referred to in the art as “spontaneous scattering light” or “spontaneous Raman scattering”. See for example Nakata (US 2008/0123180).
Clarification and correction are required.



Allowable Subject Matter

Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious, an optical amplifier comprising a light source that generates excitation light in a wavelength band for Raman-amplifying signal light, a processor connected to the light source, wherein the processor acquires a gain reduction amount of Raman amplification according to the power of the signal light input to an optical fiber, determining a target gain based on the gain reduction, judging wherein a Raman gain corresponding to power of spontaneous scattering light generated when the signal light is Raman-amplified in the optical fiber achieves the target gain, and setting power of the excitation light according to the judging result.

	Information Disclosure Statement
The information disclosure statement filed on Aug. 31, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Nakata (US 2019/0372298) discloses a Raman optical amplifier and its  method of control.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645